Exhibit 10.1

 

     RESOLUTION FOR

HUDSON UNITED BANCORP

DIRECTOR SEVERANCE PLAN

         In light of the extensive time and education demands on Directors and
the fact that Hudson United Bancorp and its subsidiaries have no retirement plan
or benefits for Directors, the Board hereby adopts, effective as of the date of
this meeting, the Hudson United Bancorp Directors Severance Plan (the "Plan").

         Under the Plan, a director of Hudson United Bancorp who served on the
Board of Hudson United Bancorp on or after July 1, 2005, who has served more
than 12 months on the Board of Directors of Hudson United Bancorp, and who
ceases to be a director of Hudson United Bancorp for any reason whatsoever
(other than a removal for cause involving a breach of the Hudson United Bancorp
Code of Conduct) (such directors, the "Eligible Directors"), shall be entitled
to be paid, within 10 business days following termination of service, a lump sum
amount equal to the fees paid in the calendar year immediately prior to
termination. This Plan may be amended or terminated at any time by the vote of
two-thirds of all the directors then in office. This Plan shall be administered
by the Board of Directors of Hudson United Bancorp.

--------------------------------------------------------------------------------